DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 12 of U.S. Patent No. 10,373,074. 

Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 7, and 12 of the ‘074 patent anticipate the broader claims 1, 7, and 13, respectively, of the present application.  The remaining claims are dependent and are rejected based on their dependency.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 12 of U.S. Patent No. 10,719,784. 

Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 7, and 12 of the ‘784 patent anticipate the broader claims 1, 7, and 13, respectively, of the present application.  The remaining claims are dependent and are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing

processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-19 are drawn to either a method or an apparatus, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “processor” and “memory”, independent claims 1, 7, and 13 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).

SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

	Claims 1, 7, and 13 recite “matching, via a processor, a first plurality of engagement rules to a compressed multidimensional data profile, to define a matched plurality of engagement rules, the matching performed according to:  
    PNG
    media_image1.png
    72
    679
    media_image1.png
    Greyscale
 where (m) is a matching operator, X is a data dimension of a plurality of data dimensions of the compressed multidimensional data profile, ID(X,J) is an inclination distribution of a first plurality of inclination distributions of the compressed multidimensional data profile, ID(X,R) is an inclination distribution of a second plurality of inclination distributions of the compressed multidimensional data profile, inc(X, I) is a time increment of the inclination distribution of the first plurality of inclination distributions, inc(X, R) is a time increment of the inclination distribution of the second plurality of inclination distributions, lean(X, I) is a value of the inclination distribution of the first plurality of inclination distributions, and lean(X, R) is a value of the inclination distribution of the second plurality of inclination distributions; and sending, via the processor, a signal causing display of a stimulus to a user based on an engagement rule from the matched plurality of engagement rules.”

	Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements beyond the abstract idea that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 7, and 13 only recite a method and apparatuses performing steps of a mental process, but recite additional elements of a “processor” and “memory”.  However, these are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, when considered individually and in combination, along with the other elements recited in the claims, do not integrate the abstract idea into a practical application when reading claims 1, 7, and 13 as a whole.
See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either 

For example, claims 1, 7 and 13 recite “matching, via a processor, a first plurality of engagement rules to a compressed multidimensional data profile, to define a matched plurality of engagement rules, the matching performed according to:  
    PNG
    media_image1.png
    72
    679
    media_image1.png
    Greyscale
 where (m) is a matching operator, X is a data dimension of a plurality of data dimensions of the compressed multidimensional data profile, ID(X,J) is an inclination distribution of a first plurality of inclination distributions of the compressed multidimensional data profile, ID(X,R) is an inclination distribution of a second plurality of inclination distributions of the compressed multidimensional data profile, inc(X, I) is a time increment of the inclination distribution of the first plurality of inclination distributions, inc(X, R) is a time increment of the inclination distribution of the second plurality of inclination distributions, lean(X, I) is a value of the inclination distribution of the first plurality of inclination distributions, and lean(X, R) is a value of the inclination distribution of the second plurality of inclination distributions; and sending, via the processor, a signal causing display of a stimulus to a user based on an engagement rule from the matched plurality of engagement rules.”

These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor” and “memory” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-19 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic 




Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome (1) the rejection under 35 U.S.C. 101 and (2) the nonstatutory double patenting rejection set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record, US 2013/0262483 A1 by Blom et al., teaches providing intelligent processing of contextual information. A context platform determines at least one feature based, at least in part, on one or more contextual parameters. The context platform further processes one or more contextual records to determine whether the at 

The prior art of record, US 2013/0266918 A1 by Tinjust et al., teaches a cognitive/multisensory stimulation system for assessing, profiling, training, and improving performance of athletes and other populations. Cognitive/multisensory training can be provided by: establishing with an athlete a sensory semantic language for relating a number of sensory signals to corresponding possible actions, the sensory semantic language being essentially new to the athlete; instructing the athlete to perform an athletic exercise involving skills and full body movement; providing during exercise sensory signals to the athlete to require rapid discernment by the athlete of the semantic meaning of the sensory signal to correctly chose one possible action; and determining whether the athlete correctly responds to the selected sensory signal during said exercise. The system simulates sports scenarios during real sports actions by stimulating different perceptive-cognitive and motor mechanisms typically experienced by athletes during real competition. The cognitive/multisensory stimulation provided elicits both low and high level cognitive processing.

The prior art of record, US 2012/0246302 A1 by Lafleur et al., teaches that a computing device receives an indication of an action performed on a resource by a user of a user device. The computing device stores context data corresponding to the action 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 7, & 13.
Thus, independent claims 1, 7, & 13 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152